DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 30 November 2021, with respect to the objection to claim 20, and the rejections under 35 U.S.C. 103 citing at least Garcia-Molina in view of Guo have been fully considered and are persuasive in light of the amendments to the claims.  The objection and rejections of 31 August 2021 have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-15, and 17-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791